PER CURIAM.
The trial court’s summary denial of appellant’s 3.850 motion is affirmed. The motion was not filed within the two-year time limit and no applicable exception to the time limitation is alleged. Fla. R. Crim P. 3.850(b).
Affirmance, however, is without prejudice for appellant to raise his claim of an illegal sentence in a legally sufficient motion in the trial court. See Fla. R.Crim. P. 3.800(a) (requiring a 3.800(a) movant to affirmatively allege that the court records demonstrate on their face an entitlement to relief). See also Toro v. State, 719 So.2d 947, 948 (Fla. 4th DCA 1998) (requiring 3.800(a) movant to identify where in the record the information can be located and explain how the record demonstrates entitlement to the relief requested).
STEVENSON, C.J., GUNTHER and GROSS, JJ., concur.